Judgment, Supreme Court, New York County (William A. Wetzel, J.), rendered March 13, 2006, convicting defendant, after a jury trial, of assault in the second degree (two counts), reckless endangerment in the first degree and resisting arrest, and sentencing him, as a second violent felony offender, to an aggregate term of seven years, unanimously affirmed.
The court properly rejected defendant’s request for a justification charge since there was no reasonable view of the evidence, viewed in a light most favorable to defendant, that would support such a charge (see People v Cox, 92 NY2d 1002 [1998]). Such a defense would have called upon the jury to speculate as to an alternative scenario that was not supported by any evidence. Neither the physical evidence nor any testimony supported such a view.
Defendant’s challenge to the court’s reasonable doubt charge is unpreserved and we decline to review it in the interest of *586justice. The court satisfied its obligation to instruct the jury that the People had the burden of proving defendant’s guilt beyond a reasonable doubt, and there was no mode of proceedings error exempt from preservation requirements (see People v Brown, 7 NY3d 880 [2006]; People v Agramonte, 87 NY2d 765, 769-770 [1996]; People v Thomas, 50 NY2d 467, 472 [1980]). Concur—Lippman, P.J., Tom, Gonzalez, Buckley and Renwick, JJ.